66 S.E.2d 661 (1951)
234 N.C. 132
BUNTING
v.
COBB et al.
No. 27.
Supreme Court of North Carolina.
September 19, 1951.
*663 John H. Hall and Wilson & Wilson, Elizabeth City, for petitioner-appellant.
J. Henry LeRoy and J. W. Jennette, Elizabeth City, for defendants-appellants.
DENNY, Justice.
Since the enactment of Chapter 214, section 2, of the Public Laws of 1887, now codified as G.S. § 46-23, the owner of a fee or vested remainder in real estate as a joint tenant, or tenant in common, is entitled to a partition of the land or sale for partition of the remainder or reversion thereof. But such partition or sale of a vested remainder in real estate shall not interfere with the possession of the life tenant during the existence of his estate. Moore v. Baker, 222 N.C. 736, 24 S.E.2d 749; Priddy & Co. v. Sanderford, 221 N.C. 422, 20 S.E.2d 341; Baggett v. Jackson, 160 N.C. 26, 76 S.E. 86.
It is further provided in G.S. § 41-2 that: "In all estates, real or personal, held in joint tenancy, the part or share of any tenant dying shall not descend or go to the surviving tenant, but shall descend or be vested in the heirs, executors, or administrators, respectively, of the tenant so dying, in the same manner as estates held by tenancy in common * * *." This statute, however, does not operate to prohibit persons from entering into written contracts as to any lands, or verbal agreements as to personalty so as to make the future rights of the parties depend upon survivorship. Taylor v. Smith, 116 N.C. 531, 21 S.E. 202; Jones v. Waldroup, 217 N.C. 178, 7 S.E.2d 366; Wilson v. Ervin, 227 N.C. 396, 42 S.E.2d 468.
The testatrix, Bettie F. Tillitt, in Item 4 of her will, devised a life estate to her five children in all her real property, providing, however, that if "any of them shall die without leaving lineal descendant, then in *664 that event the portion going to such one, shall go to his or her surviving brother and sisters, during their natural lives, but to those who may leave child or children, I will and devise the remainder after said life estate in said real property to the children of my said deceased child or children in fee simple."
In view of the above provisions, we hold that the remainder in which each child held a life estate prior to the death of Arkie Marchant Tillitt Grandy, was a one-fifth undivided interest, but, upon her death, without leaving a lineal descendant, the remainder in which each surviving child of the testatrix held a life estate was increased to a one-fourth undivided interest. But when Bruce Martin Tillitt died after the death of his sister, Arkie Marchant Tillitt Grandy, leaving a lineal descendant, under the terms of the will, a one-fourth undivided interest in the devised lands vested in fee simple in the petitioner, Bettie T. Bunting, the only lineal descendant of Bruce Martin Tillitt, the deceased life tenant.
It follows, therefore, that the surviving life tenants have no estate or interest in that undivided portion of the land which passed to the petitioner under Item 4 of the will upon the death of her father, Bruce Martin Tillitt.
Moreover, since her present interest in the estate of Bettie F. Tillitt is not subject to the respective life estates of the surviving life tenants, the setting aside of her interest by way of partition, and giving her possession thereof, would not constitute an interference with the possession of the life tenants during the existence of their estates.
Furthermore, the mere fact that the petitioner may, under the provisions of the will of the testatrix, become the owner of an additional interest in the devised lands in the event either or both of the surviving life tenants die without leaving any lineal descendant, does not limit or interfere with her right to have her present fee simple interest allotted to her. Barber v. Barber, 195 N.C. 711, 143 S.E. 469; Talley v. Murchison, 212 N.C. 205, 193 S.E. 148. A base or qualified fee which may be determined on a contingency, is a vested interest in property while it endures, and the owner of such an estate has the right to the present use and control of the property. Pendleton v. Williams, 175 N.C. 248, 95 S.E. 500.
The court below, among other things, assigned as a reason for denying the petitioner the relief she seeks, the fact that the testatrix, in Item 5 of her will, gave the life tenants, or a majority of those living, the right to sell the timber on the lands, or any part thereof, and to execute such deeds of conveyance as might be necessary to convey proper title thereto.
It is true that the provisions in Item 4 of the will are made subject to the right to sell the timber as provided in Item 5 thereof; however, it seems clear to us that it was the intent and purpose of the testatrix to authorize the sale of the timber, or any part thereof, only upon a decision of the majority of those living that it was necessary to do so for the good of all or any of her children. Doubtless, she realized that circumstances and conditions might arise during the existence of the life tenancies which would bring about the need for financial assistance in excess of that her children might be able to obtain from the devised lands as life tenants. In order to meet such contingency, or contingencies, she gave the life tenants the right to sell the timber. Even so, she directed that the proceeds arising from such sale, or sales, should be divided as she had provided for the division of the land, "each child having his or her equal share, and the descendant of any dead child to have the portion going to him or her, if living, and it is my will that said money shall descend as land, or as it would had the timber not been severed from the land."
The testatrix further provided that if any of her children should die, leaving no child or children, before he or she spent the proceeds from the sale of the timber, such residue should descend to his brother and sisters just as she had provided for the land. The need of the child was made the sole test of his or her right to spend the proceeds, and there was no limit on the right to use the money to meet such need. *665 But, should the proceeds be invested in real or personal property, then such property shall go to the surviving brother and sisters upon the same terms as the land is devised if the life tenant dies without leaving a lineal descendant. Then the testatrix added this significant provision, "but in case any of my children die leaving child or children, then in that event, the remainder in all property herein devised to any child shall descend to his or her child or children in fee."
Three of the life tenants are dead. The need for the sale of the timber to aid them no longer exists. One died without leaving issue, the other two died leaving issue. The issue of these deceased life tenants had a vested remainder in the timber prior to the termination of the life estates subject to the power of sale provided in Item 5 of the will, and such remainder, by the express terms of the will, became vested in them in fee simple upon the expiration or termination of the respective life estates. Hence, we hold that upon a partition of the premises, the right of the life tenants to sell timber would be limited to that part of the remainder in which they hold their respective life estates, plus any other unallotted or undivided interest.
There is nothing on this record to indicate the life tenants, or any of them, have at any time since the probate of the will of the testatrix in 1926, exercised their power to sell any of the timber on the devised premises, or attempted to do so, or that the surviving life tenants contemplate doing so. In any event, the conclusion we have reached does not in any way limit the rights of the surviving life tenants with respect to the timber on any portion of the lands not partitioned or allotted.
The appeal of the respondents is dismissed, and the judgment of the court below is reversed and the cause remanded for further proceeding in accordance with this opinion.
On respondents' appealappeal dismissed.
On petitioner's appealreversed.
VALENTINE, J., took no part in the consideration or decision of this case.